Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 15-21, 23-24, 26-30, and 32-33 are pending. Claims 15, 29, and 32 are the independent claims. Claims 15, 23, 24, 29, and 32 have been amended. Claims 22, 25, 31, and 34 have been cancelled and claims 1-14 have been previously cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 02/12/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 02/12/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 1-14, 22, 25, 31, and 34 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 15-21, 23-24, 26-30, and 32-33 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The claim rejections of claims 15-21, 23-24, 26-30, and 32-33 under 35 U.S.C. § 103 are withdrawn.
With respect to the claim rejections of claims 15-21, 23-24, 26-30, and 32-33 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Drawings
The drawings are objected to because in Figure 2, “34: Targget position” appears to contain a typographical error and should read “34: Target position”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. § 112 (f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21, 23-24, 26-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Knockeart et al. (US 2003/0018428 A1) in view of Schuessler (US 2003/0144794 A1), Wu (US 2016/0054144 A1), Barker et al. (US 2007/0208498 A1), Shaik (US 2016/0125736 A1), and Beaurepaire (US 2016/0231122A1).
Regarding claim 15, Knockeart discloses a method for operating a navigation system (Knockeart ¶10, 24, 32, 38, 71-72, and 146), the method comprising: receiving, from a computing device outside a vehicle and in response to a request by a navigation device on-board the vehicle, route network data describing route segments of a route network (Knockeart ¶20-21, 34, 41, 73, 80, 133-135, and 168); determining from the route network data, a route segment sequence, wherein the route segment 
Knockeart discloses requesting and receiving the described information, but not does not explicitly state requesting the route segment information as a subsequent request after determining a route segment sequence. 
However, Schuessler teaches separately requesting route segment information after determining a route segment sequence (Schuessler abstract and ¶9-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the road segment sequence and route determining method, as described by Knockeart, to make a separate request for route segment information after an initial determination of a route segment sequence, as taught by Schuessler, because this allows the system to dynamically make adjustments to its route determination. By making subsequent requests for additional, more specific, route information relevant to the initially determined route segment sequence, the vehicle can check and ensure that the routing makes sense and remains optimal in the context of the actual situation (Schuessler ¶8-26).
Knockeart considers route segment information received from the computer device upon a request by the navigation device (Knockeart ¶34, 41, 73, 85-87, and 135), but does not explicitly state verifying, by the navigation device, a traversability of the route segment sequence for the vehicle by 
However, Wu teaches wherein the navigation device on-board a vehicle verifies the traversability of the route segment sequence for the vehicle based on route segment information (Wu ¶8-10, 15-20, 31-34, and 41-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the road segment sequence and route determining method, as described by Knockeart, to include having an onboard navigation device verify the traversability of the route, as taught by Wu, because depending on the characteristics of the road and also of the car, including the size and dimensions of the vehicle or whether it’s a bus or a truck, the vehicle may not be able to pass through a bending road in a planned route, causing tremendous inconvenience to the user (Wu ¶6). If the car is physically unable to traverse the route, the planning device is not useful to that particular vehicle.
	Although Knockeart discloses a navigation device on-board a vehicle (Knockeart ¶71-72), the reference does not explicitly state wherein the first determining step is performed by the navigation device on-board a vehicle using data received from a computing device outside the vehicle, instead having the step performed on the computing device outside the vehicle then communicating the route segment sequence to the navigation device. 
However, Barker teaches determining, by a navigation device on-board a vehicle, from route network data received from a computing device outside the vehicle and describing route segments of a route network, a route segment sequence (Barker ¶16, 19-20, 22-31, 34-39, 43, and 64-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route segment sequence determining method, as described by Knockeart, to determine the sequence by a navigation device on-board a vehicle using route network data received from a computer device outside the vehicle, as taught by Barker, because having the capability to 
Knockeart does not explicitly state wherein the route network data describes a route network of a service station comprising at least one service facility; and Atty. Dkt. No. 4557.0880001-5-ROTH et al.Application No. 16/077,537receiving, by the navigation device and from the computing device, service facility information describing the service facility to be used for determining a navigation route. 
However, Shaik teaches wherein the route network data describes a route network of a service station comprising at least one service facility (Shaik ¶7-9, 23-24, 26-27, 31-34, 39, and 42); and receiving, by the navigation device and from the computing device, additional service facility information describing the service facility to be used for determining at least a part of the navigation route for reaching the service facility (Shaik ¶8 and 31-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route segment sequence method of Knockeart, with the navigation within a service station, as taught by Shaik, because service stations, such as parking facilities, are a common area vehicles need to traverse. Vehicles encounter service stations, whether they are parking facilities, gas stations, electric charging stations, etc., highly frequently and applying the method of Knockeart to be used with service facilities expands the applicability to encompass more of a vehicles necessary activities while navigating to a destination. Also the use of additional information from a secondary request improves the robustness of 
Knockeart does not explicitly state further comprising: transmitting, by the navigation device, a third request to the computing device for service facility information. 
However, Beaurepaire teaches transmitting, by the navigation device, a request to the computing device for service facility information (Beaurepaire abstract and ¶3-6, 37, 60-63, 74). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route segment sequence method of Knockeart, with transmitting a request for service facility information, as taught by Beaurepaire, because it provides for a more robust system that only transmits and receives data when necessary. Without a directed request, the system would rely upon continuously or passively broadcast information, which may not be available. By specifically sending a request for this information, the recipient of the request need only transmit the service facility information when required. 
Regarding claim 16, Knockeart discloses further comprising: sending, by the navigation device, and to the computing device the first request to transmit the route network data (Knockeart ¶41 and 73); transmitting, by the navigation device, vehicle information to the computing device, wherein the vehicle information describes at least one characteristic of the vehicle (Knockeart ¶12, 27-31, 33, 175-177, 242, 245, and 324).
While Knockeart discloses receiving, by the navigation device and from the computing device, at least one of the route network data or the route segment information that are filtered according to the route segment information, it does not explicitly state receiving at least one of the route network data or route segment information that is filtered according to vehicle information. 
However, Wu teaches filtering route data or route segment information according to vehicle information (Wu ¶8-10, 15-20, 31-34, and 41-50). It would have been obvious to one of ordinary skill in 
Regarding claim 17, Knockeart discloses wherein the route network data describes at least one of the route network as a graph, edges of the graph representing the route segments, a first node of the graph representing the start position, or a second node of the graph representing the target position (Knockeart figures 6-10 and ¶27, 30, 34, 36-37, 87, 90, 96, 101, and 132-135).
Regarding claim 18, Knockeart discloses wherein the route segment information describes at least one of a geometric shape of the route segment, restrictions for a movement of the vehicle along the route segment, a reference trajectory for the vehicle along the route segment, or includes information about localization features for the vehicle (Knockeart figures 6-10 and ¶10, 87, 90, 132, 163-165, and 256).
Regarding claim 19, Knockeart does not explicitly state further comprising: considering, by the navigation device, information about the vehicle when verifying the traversability of the route segment sequences or when determining the navigation route. 
However, Wu teaches further comprising: considering, by the navigation device, information about the vehicle when verifying the traversability of the route segment sequences or when determining the navigation route (Wu ¶8-10, 15-20, 31-34, and 41-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the 
Regarding claim 20, Knockeart does not explicitly state wherein the information about the vehicle comprises information describing dimensions of the vehicle. 
However, Wu teaches wherein the information about the vehicle comprises information describing dimensions of the vehicle and/or movement options of the vehicle (Wu ¶8-10, 15-20, 31-34, and 41-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route segment sequence determining method, as described by Knockeart, to use the vehicles dimensions and/or movement options as information about the vehicle, as taught by Wu because when taking into account vehicle’s constraints on whether a specific route segment is usable to a specific vehicle, the vehicle’s dimensions are critically important. The vehicle’s dimensions acutely determine whether or not a vehicle can physically pass through certain roads. Not all vehicles are the same, so by filtering according to vehicle dimensions and/or movement options, the method avoids providing the vehicle with routes it is unable to traverse.
Regarding claim 21, Knockeart does not explicitly state further comprising: sending, by the navigation device, a request multiple times to the computing device to transmit the route segment information. 
However, Barker teaches further comprising: sending, by the navigation device, a request multiple times to the computing device to transmit the route segment information (Barker ¶20, 23, 68, 
Regarding claim 23, Knockeart does not explicitly state wherein the target position comprises a position of the service facility.  
Regarding claim 24, Knockeart does not explicitly state further comprising: selecting, by the navigation device, the route segment sequence such that the vehicle is guided along the service facility or through the service facility.  
However Shaik teaches wherein the target position comprises a position of the service facility (Shaik ¶7, 23, 39, and 42); selecting, by the navigation device, the route segment sequence such that the vehicle is guided along the service facility or through the service facility (Shaik ¶39 and 42)Atty. Dkt. No. 4557.0880001-5-ROTH et al.Application No. 16/077,537. It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route segment sequence method of Knockeart, with the navigation within a service station, as taught by Shaik, because service stations, such as parking facilities, are a common area vehicles need to traverse. Vehicles encounter service stations, whether they are parking facilities, gas stations, electric charging stations, etc., highly frequently and applying the method of Knockeart to be used with service facilities expands the applicability to encompass more of a vehicles necessary activities while navigating to a destination. Also the use of additional information from a secondary request improves the robustness of the method by adding to the context with which the system can make a decision regarding the navigation through the station.

Regarding claim 27, Knockeart does not explicitly state further comprising: providing to at least one of a track-following control device or a trajectory planning device of the vehicle navigation route data describing the navigation route, wherein the navigation route comprises a highest-rated navigation route or a navigation route selected by a passenger of the vehicle.
However, Shaik teaches further comprising: providing to at least one of a track-following control device or a trajectory planning device of the vehicle navigation route data describing the navigation route, wherein the navigation route comprises a highest-rated navigation route or a navigation route selected by a passenger of the vehicle (Shaik ¶7, 9, 25, and 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the segment sequence method, as described by Knockeart, with the autonomous vehicle trajectory following, as taught by Shaik, because operating the vehicle autonomously removes room for human error and makes decisions faster, creating a safer and more efficient system.
Regarding claim 28, Knockeart discloses wherein the vehicle comprises a motor vehicle, a driverless transport system, or an aircraft (Knockeart ¶2).
With respect to claims 29-30: all limitations have been examined with respect to the method in claims 15-16. The vehicle taught/disclosed in claims 29-30 is clearly directed to performing the method of claims 15-16. Therefore claims 29-30 are rejected under the same rationale.
With respect to claims 32-33: all limitations have been examined with respect to the method in claims 15-16. The computing device taught/disclosed in claims 32-33 is clearly directed to performing the method of claims 15-16, but from the perspective of the computing device instead of the navigation device. Therefore claims 29-30 are rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JESS WHITTINGTON/Examiner, Art Unit 3669